Case 1:19-cv-00088-GNS-HBB Document 1-2 Filed 07/03/19 Page 1 of 8 PageID #: 9




                        Exhibit 1
           Case 1:19-cv-00088-GNS-HBB Document 1-2 Filed 07/03/19 PageNOT2 of ORIGINAL
                                                                              8 PageID #:DOCUMENT
                                                                                          10
 AOC-E-105        Sum Code: CI                                          07/02/2019 03:32:34 PM
 Rev. 9-14                                                        Case #: 19-CI-00164
                                                                        89824-5
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: BARREN
 CR 4.02; Cr Official Form 1                             CIVIL SUMMONS


Plantiff, GENTRY, JEREMY VS. AKEBONO BRAKE CORPORATION, Defendant


     TO: AKEBONO BRAKE CORPORATION
         310 RING ROAD
         ELIZABETHTOWN, KY 42701

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. JOHN T. ALEXANDER (643358)
                                                              Barren Circuit Clerk
                                                              Date: 3/20/2019




                                                         Proof of Service
    This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
        To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




    Date:                                       , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000150560
CIRCUIT: 19-CI-00164 Certified Mail



                                                                                                eFiled
GENTRY, JEREMY VS. AKEBONO BRAKE CORPORATION

                                                           Page 1 of 1
1111111 I111111111111111 II II III 111111 I1111 II1111
FiledCase    1:19-cv-00088-GNS-HBB
                     19-CI-00164       Document 1-2 Krissie
                                 03/20/2019          Filed 07/03/19
                                                            Coe Fields, Page  3Circuit
                                                                            NOT
                                                                        Barren  of ORIGINAL
                                                                                   8 PageID
                                                                                       Clerk #:DOCUMENT
                                                                                                11
                                                                            07/02/2019 03:32:08 PM
                                                                            89824-5

                                   COMMONWEALTH OF KENTUCKY
                                         CIRCUIT COURT
                                    BARREN COUNTY, KENTUCKY


        JEREMY GENTRY,
               GENTRY,

               Plaintiff,
                                                                Case Number _______________
        v.

        AKEBONO BRAKE CORPORATION,

              Defendant.
        _______________________________________/

                                       Complaint & Jury Demand

               1.     The Plaintiff, Jeremy Gentry, sues the Defendant, Akebono Brake




                                                                                                          Presiding Judge: HON. JOHN T. ALEXANDER (643358)
        Corporation for disability/perceived disability discrimination in violation of

        Kentucky law.

               2.     Plaintiff resides in Tompkinsville, Kentucky.

               3.     Defendant is a Michigan company.

               4.     Defendant does business within the State of Kentucky.

               5.     Defendant has offices and/or places of business within the State of

        Kentucky.

               6.     Defendant does business in Barren County, Kentucky, among others.

               7.     Venue is proper pursuant to KRS 452.450.

               8.     This Honorable Court has jurisdiction pursuant to KRS 344.450.
                                                                                                          COM : 000001 of 000004




               9.     Plaintiff has a disability.

               10.    Defendant perceived Plaintiff to be disabled.



                                                    1
Filed                19-CI-00164    03/20/2019          Krissie Coe Fields, Barren Circuit Clerk
FiledCase   1:19-cv-00088-GNS-HBB
                    19-CI-00164       Document 1-2 Krissie
                                03/20/2019          Filed 07/03/19
                                                           Coe Fields, Page  4Circuit
                                                                           NOT
                                                                       Barren  of ORIGINAL
                                                                                  8 PageID
                                                                                      Clerk #:DOCUMENT
                                                                                               12
                                                                           07/02/2019 03:32:08 PM
                                                                           89824-5

              11.    Defendant employs over twenty (20) employees.

              12.    Defendant is engaged in interstate commerce.

              13.    Defendant has at all times been required to comply with the Kentucky

        Civil Rights Act (KCRA).

              14.    Defendant was Plaintiff’s employer.

              15.    Plaintiff began working for Defendant in August 2013.

              16.    Plaintiff has suffered adverse employment actions because of his

        disability and/or perceived disability.

              17.    During his employment, Plaintiff was diagnosed with diabetes.

              18.    In 2017 Plaintiff was absent from work to be treated for complications




                                                                                                         Presiding Judge: HON. JOHN T. ALEXANDER (643358)
        related to his diabetes.

              19.    In 2017, Plaintiff applied for and was granted FMLA leave.

              20.    Upon his return from FMLA, Plaintiff was demoted.

              21.    On or around June 19, 2017, Plaintiff was demoted and his pay was

        reduced.

              22.    Upon his return to work, Defendant told Plaintiff he was not eligible

        for FMLA and that his absences would be retroactively counted against him.

              23.    Defendant demoted Plaintiff and reduced his pay because of his

        disability/perceived disability.

              24.    At all times relevant, Defendant knew that Plaintiff had a disability.
                                                                                                         COM : 000002 of 000004




              25.    At all times relevant, Defendant perceived Plaintiff to be disabled.




                                                  2
Filed                19-CI-00164   03/20/2019         Krissie Coe Fields, Barren Circuit Clerk
FiledCase      1:19-cv-00088-GNS-HBB
                       19-CI-00164       Document 1-2 Krissie
                                   03/20/2019          Filed 07/03/19
                                                              Coe Fields, Page  5Circuit
                                                                              NOT
                                                                          Barren  of ORIGINAL
                                                                                     8 PageID
                                                                                         Clerk #:DOCUMENT
                                                                                                  13
                                                                              07/02/2019 03:32:08 PM
                                                                              89824-5

                 26.   Defendant knew that Plaintiff needed an accommodation in regards to

        limited time off work for treatment related to his disability.

                 27.   Nevertheless Defendant discriminated against Plaintiff due to his

        disability/perceived disability.

                 28.   Defendant retaliated against Plaintiff for taking medically-necessary

        leave to treat his disability.

                 29.   Defendant misled Plaintiff into believing he was eligible for protected

        leave to treat his disability.

                 30.   Defendant refused to engage in good faith dialogue to accommodate

        Plaintiff.




                                                                                                            Presiding Judge: HON. JOHN T. ALEXANDER (643358)
                 31.   As a result of Defendant’s unlawful conduct, Plaintiff suffered harm in

        the form of lost wages and benefits.

                 32.   The monetary damages claimed in this case are the difference between

        what Plaintiff would have earned had he not been demoted because of his

        disability/perceived disability.

                 33.   The monetary damages claimed in this case are less than $75,000,

        exclusive of attorneys’ fees and costs.

                 34.   Defendant’s unlawful actions, if left unchecked, will have the effect of

        discouraging other disabled workings from exercising their rights under Kentucky

        law.
                                                                                                            COM : 000003 of 000004




                                                    3
Filed                  19-CI-00164   03/20/2019         Krissie Coe Fields, Barren Circuit Clerk
FiledCase   1:19-cv-00088-GNS-HBB
                    19-CI-00164       Document 1-2 Krissie
                                03/20/2019          Filed 07/03/19
                                                           Coe Fields, Page  6Circuit
                                                                           NOT
                                                                       Barren  of ORIGINAL
                                                                                  8 PageID
                                                                                      Clerk #:DOCUMENT
                                                                                               14
                                                                           07/02/2019 03:32:08 PM
                                                                           89824-5

                                 Count I-
                                       I- KRS Disability Discrimination

              35.    Plaintiff reincorporates paragraphs 1 through 34 as if fully stated

        herein.

              36.    Plaintiff was discriminated against because of his disability/perceived

        disability in violation of Kentucky law.

              37.    Plaintiff was demoted because of his disability/perceived disability in

        violation of Kentucky law.

              38.    Plaintiff suffered retaliation because of his need to take disability-

        related medical leave.

              Wherefore, Plaintiff demands trial by jury, back pay and benefits




                                                                                                         Presiding Judge: HON. JOHN T. ALEXANDER (643358)
        equivocation, and his attorneys’ fees and costs.

                    Respectfully submitted this 25th day of February 2019,

                                                   /s/ Christina Thomas Mazaheri
                                                   Christina Thomas Mazaheri
                                                   Morgan & Morgan
                                                   333 W. Vine St. Suite 1200
                                                   Lexington, Kentucky 40507
                                                   Tel – (859)286-8369
                                                   Email – CMazaheri@forthepeople.com
                                                   Counsel for Plaintiff




                                                                                                         COM : 000004 of 000004




                                                     4
Filed                19-CI-00164    03/20/2019           Krissie Coe Fields, Barren Circuit Clerk
     Case 1:19-cv-00088-GNS-HBB Document 1-2 Filed 07/03/19 Page 7 of 8 PageID #: 15


                                         GENTRY, JEREMY VS. AKEBONO BRAKE
                  KENTUCKY               CORPORATION
                   COURT OF JUSTICE      BARREN CIRCUIT COURT
                   19-CI-00164           Filed on 03/20/2019 as CONTRACT with HON. JOHN T. ALEXANDER
                                         **** NOT AN OFFICIAL COURT RECORD ****


    Parties                                                                                            19-CI-00164
      AKEBONO BRAKE CORPORATION as DEFENDANT / RESPONDENT

       Memo
           SERVE REGISTERED AGENT BRANDON KESSINGER

       Address
           310 RING ROAD
           ELIZABETHTOW N KY 42701

       Summons
           CIVIL SUMMONS issued on 06/12/2019 served on 06/14/2019 by w ay of CERTIFIED MAIL
           SERVE REGISTERED AGENT BRANDON KESSINGER/S/ 06/14/2019

      GENTRY , JEREMY as PLAINTIFF / PETITIONER
      MAZAHERI, CHRISTINA THOMAS as ATTORNEY FOR PLAINTIFF

       Address
           MORGAN & MORGAN
           333 W . VINE ST. SUITE 1200
           LEXINGTON KY 40507

      BRANDON KESSINGER as REGISTERED AGENT OF SERVICE

       Address
           310 RING ROAD
           ELIZABETHTOW N KY 42701


    Documents                                                                                          19-CI-00164

      COMPLAINT / PETITION filed on 03/20/2019


    Images                                                                                             19-CI-00164

      COMPLAINT / PETITION filed on 03/20/2019 Page(s): 4

      SUMMONS filed on 03/20/2019 Page(s): 1

      COURTESY FINANCIAL TRANSACTION REPORT filed on 03/20/2019 Page(s): 1

                                           **** End of Case Number : 19-CI-00164 ****




7/2/2019                                                    89824-5                                                  1
          Case 1:19-cv-00088-GNS-HBB Document 1-2 Filed 07/03/19 PageNOT
                                                                      8 of ORIGINAL
                                                                           8 PageID #:DOCUMENT
                                                                                       16
           Commonwealth of Kentucky
                                                                     07/02/2019 03:32:56 PM
           Krissie Coe Fields, Barren Circuit Clerk                  89824-5


  Case #: 19-CI-00164                  Envelope #: 1487069

 Received From: CHRISTINA MAZAHERI                           Account Of: CHRISTINA MAZAHERI

 Case Title: GENTRY, JEREMY VS. AKEBONO BRAKE                Confirmation Number: 89089527
 CORPORATION
 Filed On: 3/20/2019 9:30:40AM



 #      Item Description                                                                              Amount
 1      Access To Justice Fee                                                                          $20.00
 2      Civil Filing Fee                                                                              $150.00
 3      Money Collected For Others(Court Tech. Fee)                                                    $20.00
 4      Library Fee                                                                                     $1.00
 5      Court Facilities Fee                                                                           $25.00
 6      Money Collected For Others(Attorney Tax Fee)                                                    $5.00
 7      Charges For Services(Jury Demand / 12)                                                         $70.00
 8      Money Collected For Others(Postage)                                                            $12.25
 9      Charges For Services(Copy - Photocopy)                                                          $0.60

                                                                                             TOTAL:   $303.85




Generated: 3/20/2019                                                                                   Page 1 of 1
